DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following: an input gap, an output gap, a first foam pad, a bottom layer having a first edge, an intermediate layer having a second edge, an upper layer having a second edge, an intermediary layer having a third edge, an entry tube, a fluid source, another upper layer having a fourth edge, a second foam pad, at least one fabric divider, a bed frame, and a volume source as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 objected to because of the following informalities:  claim 9 recites “mattress c over” instead of –mattress cover--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3-6 and 8-10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as they are dependent on rejected independent claim 1 or an intervening claim.
Claim 1 recites the limitation "wherein the coupled first and second edges define a cavity". It is unclear whether the claimed limitation refers to the “second edge” of the “intermediate layer” or the “second edge” of the “upper layer”. Appropriate action is required. For the purposes of practicing compact prosecution, Examiner interprets the limitations as the following –wherein the coupled first edge and the second edge of the upper layer--. 
Claim 2 recites the limitations “removably coupled to the second edge” and “wherein the coupled second and third edges”. It is unclear whether the limitations are in reference to the “second edge” of the “intermediate layer” or the “second edge” of the “upper layer”. Appropriate action is required. For the purposes of practicing compact prosecution, Examiner interprets the limitations as the following –removably coupled to the second edge of the intermediate layer— and --removably coupled to the second edge of the intermediate layer—. 
Claim 7 recites the limitations “a fourth edge that is removably coupled to the second edge” and “wherein the coupled second and fourth edges”. It is unclear whether the limitations are in reference to the “second edge” of the “intermediate layer” or the “second edge” of the “upper layer”. Appropriate action is required. For the purposes of practicing compact prosecution, Examiner interprets the limitations as the following –a fourth edge that is removably coupled to the second edge of the upper layer—and –wherein the coupled second edge of the upper layer and the fourth edge--.
Claim 11 recites the limitation "the volume source". There is insufficient antecedent basis for this limitation in the claim. For the purposes of practicing compact prosecution, Examiner interprets the limitation as –the fluid source--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 12 are rejected under 35 U.S.C. 102(a)(1 )as being anticipated by Wyatt et al. (US 8789224 B2), herein referred to as Wyatt.
Regarding claim 1, Wyatt discloses an alternating air mattress system, comprising: an alternating air pad (substrate assembly 54), comprising: a plurality of transverse tubes (elongated cylinders 58) each defining an input gap (cylinder coupling 114) and an output gap (pin sized holes 66), wherein each tube is in fluidic communication with an adjacent transverse tube via the input gap or the output gap of the tube, and a corresponding output gap or input gap of the adjacent tube (elongated cylinders 58 are in connection with adjacent cylinders via valve assembly 26); a first foam pad (foam cushion 130); and a mattress cover (top cover 42 and bottom cover 38, further including overlay cover 122), comprising: a bottom layer having a first edge (bottom cover 38); an intermediate layer (overlay cover 122 comprises a top surface and bottom surface) having a second edge that is removably coupled to the first edge (overlay covers comprise fasteners 126 around perimeter edge, see FIGS. 2 and 4-7); and an upper layer (top cover 42) having a second edge that is removably coupled to the first edge, wherein the coupled first edge and the second edge of the upper layer define a cavity for positioning the first foam pad above the alternating air pad (top cover 42 couples to bottom cover 38, overlay cover 122 couples to bottom cover 38, cavity between bottom layer of overlay cover 122 and bottom cover 38 houses the substrate assembly 54 and cavity between bottom layer of overlay cover 122 and top cover 42 houses the foam cushion 130).
Regarding claim 2, Wyatt discloses an intermediary layer having a third edge that is removably coupled to the second edge of the intermediate layer, wherein the coupled second edge of the intermediate layer and third edge define a bottom cavity for positioning the alternating air mattress below the first foam pad. Examiner notes overlay cover 122 comprises a top surface and bottom surface (see Col. 6, lines 20-22) and therefore teaches an intermediate layer and intermediary layer each facilitating a cavity whereby the foam cushion 130 is disposed above the substrate assembly 54.
Regarding claims 3 and 4, Wyatt discloses (claim 3) wherein each transverse tube of the plurality of transverse tubes are coupled to at least one adjacent transverse tube of the plurality of transverse tubes, and (claim 4) wherein the coupling of the transverse tubes comprises stitching, adhesive, a set of valves, a set of joints, or a combination thereof (elongated cylinders 58 are coupled together via valve assembly 26). 
Regarding claim 5, Wyatt discloses the alternating air pad further comprises an entry tube defining an entry gap and an output gap, wherein the entry tube is in fluidic communication with a transverse tube of the plurality of transverse tubes via the output gap of the entry tube and a corresponding input gap of the transverse tube, and wherein the entry tube is configured to receive fluid from a fluid source via the entry gap. Examiner notes valve assembly 26 comprises is coupled to each of the elongated cylinders 58 about cylinder coupling 114 and connect to a blower 22 provided as the air source (see FIG. 1).
Regarding claim 6, Wyatt discloses wherein the first foam pad comprises polyurethane, latex, cotton, wool, densified fiber, or a combination thereof (foam cushion 130 comprises viscoelastic foam known in the art to encompass polyurethane foam materials).
Regarding claim 12, Wyatt discloses an alternating air mattress system, comprising: an alternating air pad (substrate assembly 54), comprising: a plurality of transverse tubes (elongated cylinders 58) each defining an input gap (cylinder coupling 114) and an output gap (pin sized holes 66), wherein each tube is in fluidic communication with an adjacent transverse tube via the input gap or the output gap of the tube, and a corresponding output gap or input gap of the adjacent tube (elongated cylinders 58 are in connection with adjacent cylinders via valve assembly 26); and a mattress cover (top cover 42 and bottom cover 38, further including overlay cover 122), comprising: a bottom layer having a first edge (bottom cover 38); an intermediate layer (overlay cover 122 comprises a top surface and bottom surface) having a second edge that is removably coupled to the first edge (overlay covers comprise fasteners 126 around perimeter edge, see FIGS. 2 and 4-7); and an upper layer (top cover 42) having a third edge that is removably coupled to the second edge, wherein the coupled first and second edges define a bottom cavity for positioning the alternating air pad, and wherein the coupled second and third edges define a top cavity above the alternating air pad (top cover 42 couples to bottom cover 38, overlay cover 122 couples to bottom cover 38, cavity between bottom layer of overlay cover 122 and bottom cover 38 houses the substrate assembly 54 and cavity between bottom layer of overlay cover 122 and top cover 42 houses the foam cushion 130).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt.
Regarding claim 7, Wyatt does not explicitly disclose wherein the mattress cover further comprises another upper layer having a fourth edge that is removably coupled to the second edge of the intermediate layer, wherein the coupled second and fourth edges define another cavity for positioning a second foam pad above the first foam pad. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wyatt to include a second overlay layer assembly 122 since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In this case, an additional overlay layer assembly 122 would result in a thickening foam assembly for a predictably softer bed.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt, in view of Wooten Jr. et al. (US 20130263377 A1), herein referred to as Wooten.
Regarding claim 8, Wyatt does not explicitly teach wherein the second foam pad comprises a different length, width, thickness, composition, or a combination thereof, than the first foam pad. Wooten, however, discloses a customizable pillow and mattress comprising a shell 12 further comprising holding members 24 (see paragraph [0078], any number of holding members can be utilized), and inserts 14 (see paragraphs [0074] and [0075], various inserts 14 can be inserted into shells having different sizes, shapes, or materials), for the purpose of providing a user with a large number of options in customizing their preferred pillow specifications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wyatt to have the holding members and inserts of Wooten in order to facilitate different configurations of a mattress top to match the needs of a user.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt, in view of Romero (US 20140059776 A1), herein referred to as Romero.
Regarding claim 9, Wyatt does not explicitly disclose wherein the mattress cover further comprises at least one fabric divider disposed transversally within the cavity, wherein the at least one fabric divider further defines the cavity into a first upper cavity for positioning the first foam pad above the alternating air pad, and at least a second upper cavity for positioning a second foam pad above the alternating air pad. Romero, however, discloses an adjustable mattress topper comprising a first support member 10 made of foam layers 12, 14, and a second support member 20 made of foam members 22, and 24, within enclosure 30, and further comprising a wall or partition 33 as a physical barrier between the first and second support members. The configuration of the adjustable mattress topper is for the purpose of providing the desired support for multiple users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wyatt with the wall configuration of Romero in order to provide adjustable support for more than one user.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt, in view of Gerrick (US 4955095 A), herein referred to as Gerrick.
Regarding claim 10, Wyatt does not explicitly disclose wherein the mattress cover further comprises nylon, polyester, cotton, wool, linen, twill, flannel, thermoplastic polyurethane, plastic, rubber, elastic, polyester fiber quilting, or a combination thereof. Gerrick, however, discloses a removable pillow top for mattress comprising cover 23 where the walls are made of fabric or cloth which may be of cotton or suitable synthetic material (see Col. 2 line 61 through Col. 3, line 1) for the purpose of providing a breathable fabric. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wyatt with the cotton cover of Gerrick to facilitate a breathable cover. Examiner notes that the claim recites a number of synthetic materials commonly used in the art wherein the limitation does not carry patentable weight.
Regarding claim 11, Wyatt discloses a fluid source (blower 22) configured to couple to the alternating air pad; and at least one processor (controller 30) configured to control a volume of fluid from the volume source to the alternating air pad (controller regulates air flow to mattress). Wyatt does not explicitly disclose a bed frame configured to support the alternating air mattress system of claim 1. Gerrick, however, discloses a removable pillow top for mattress further comprising a bed 11 and bed frame 19 for the purpose of supporting the mattress a short distance above the ground. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wyatt with the bed frame of Gerrick in order to support the fabricated bed short distance above the floor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses inflatable beds relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Wyatt, Wooten, Romero, and Gerrick.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/5/2022